PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_ORD_01_TL_00_EN.txt. 150

PERMANENT COURT OF [NTERNATIONAL JUSTICE

Order made on April 4th, 1939.

JUDICIAL YEAR 1930.

THE ELECTRICITY COMPANY
OF SOFIA AND BULGARIA

Present: M. GUERRERO, President; Sir Crcix Hurst, Vice-
President ; Count Rostworowski, MM. FROMAGEOT,
ALTAMIRA, ANZILOTTI, Urrutia, Jhr. vAN EVSINGA,
MM. Nacaoka, CHENG, Hupson, DE VisscHER, ERICH,
judges; M. PAPAZOFF, Judge ad. hoc.

The Permanent Court of International Justice,
composed as above,
after deliberation,

Having regard to Article 48 of the Statute of the Court,
Having regard to Articles 38 and 62 of the. Rules of Court,

Makes the following Order :

Having regard to the Application filed with the Registry of the
Court on January 26th, 1938, whereby the Belgian Government
instituted proceedings before the Court against the Bulgarian Govern-
ment concerning the Electricity Company of Sofia and Bulgaria ;

Having regard to the Order of March 28th, 1938, fixing the time-
limits for the filing by the Parties of the Memorial and Counter-
Memorial in the proceedings thus instituted, but leaving the time-
limits for the filing of the Reply and Rejoinder to be fixed later;

Having regard to the Orders of August 27th and October 22nd,
1938, extending the time-limit for the filing of the Counter-Memorial ;

Having regard to the preliminary objection raised on November 25th,
1938, by the Bulgarian Government ;

Whereas, in consequence of the judgment rendered this day upon
the said objection, time-limits must once more be fixed for the

go

1939.
April 4th.
General List :
Nos. 75 and 78.
ORDER OF APRIL 4th, 1939 I5I

future proceedings in accordance with Article 62, paragraph 5, of
the Rules;

The Court

fixes as follows the time-limits for the filing of the further docu-
ments of the written proceedings on the merits: |

for the Counter-Memorial of the Bulgarian Government, Tuesday,

July 4th, 1939;
for the Reply of the Belgian Government, Saturday, August 10th,

1939 ;
"For the Rejoinder of the Bulgarian Government, Wednesday,
October 4th, 1939.

Done at the Peace Palace, The Hague, this fourth day of April,
one thousand nine hundred and thirty-nine, in three copies, one of
which will be deposited in the archives of the Court and the. others
will be transmitted to the Government of the Kingdom of Belgium
and to the Government of the Kingdom of Bulgaria respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. Lopez OLIVAN,

Registrar.

12 91
